Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on August 24, 2022, the following has occurred: claim(s) 1, 8, and 15 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites receiving a notification that an emergency has occurred, identifying the severity of the emergency event, accessing information that is stored on a generic computer component, and manually contacting a first responder based on the severity and the accessed information.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. The claim recites a generic computer component in the form of "an automated triage nurse system" and "a database for treatment-related information and treatment-related information…the database is cached or accessed by a cloud storage element" which are utilized as tools to carry out the abstract idea. But for the recitation of these generic computer components, the claim encompasses manual steps that could be carried out by a user following rules or instructions. For example, the claim encompasses a user manually receiving a notification, making a judgement of the severity of the emergency event, referencing accessed information, and contacting a first responder. This is an example of a user performing manual steps by following rules or instructions, which is a Certain Method of Organizing Human Activity.
Claims 2-7 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components. For example, but for the recitation of generic computer components, claims 2-7 further define the trigger, the first responder's location and process to contact, making the judgement of the severity of the medical emergency event, and delivering medical advice. This is a further example of a user manually following rules or instructions (i.e. pattern parameters). But for the recitation of generic computer components, claim 7 further encompasses a user utilizing a generic computer component procedure to make a medical advice decision. This is a further example of a user manually following rules or instructions.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example, claim 1 recites "an automated triage nurse system" and "a database for treatment-related information and treatment-related information…the database is cached or accessed by a cloud storage element". The recited generic computer components are programmed to carry out the abstract idea. Claims 2-7 incorporate and reference these elements through dependency. Additionally, claim 7 the generic computer component "an artificial intelligence procedure".
The written description discloses that the recited computer components encompass generic components including "For example, in one example implementation, the processor 225 of the automated triage nurse system 105 may be a part of the vehicle computer 110 or the vehicle collision detection system 111." (See Paragraph [0040]), "The cloud storage element 175 is typically configured to store a large amount of data in comparison to the smaller amount of storage available in the database 255." (See Paragraph [0038]) and "The sensor data may also be evaluated for obtaining information about conditions that may be relevant to providing medical assistance to an injured occupant (for example, occupant is trapped behind steering wheel, blood flowing out of the neck of the occupant, and incoherent speech). In some cases, the evaluation may be based on artificial intelligence procedures." (See Paragraph [0055]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Additionally, recitations such as retrieving and storing data in memory merely link the abstract idea to a particular technological environment. The recitations of transmitting and receiving data amount to no more than insignificant, extra-solution, data gathering and display activities. Therefore, these recitations, considered both individually and as a combination, do not integrate the abstract idea into a practical application.
Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.").
Storing and retrieving data from memory has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Receiving and transmitting data over a network, such as recited in claims 1, 4-5, and 7, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), including through limiting database accessing, such as in claim 1 (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).
Claim 8 recites, sending a set of questions to identify the severity of a medical emergency, providing medical advice based on a response, and manually contacting a first responder based on the severity.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. The claim recites a generic computer component in the form of "an automated triage nurse system" and “a cloud storage element” which are utilized as tools to carry out the abstract idea. But for the recitation of these generic computer components, the claim encompasses manual steps that could be carried out by a user following rules or instructions. For example, the claim encompasses a user manually receiving a notification to respond to questions, sending a judgement for medical advice, and contacting a first responder. This is an example of a user performing manual steps by following rules or instructions, which is a Certain Method of Organizing Human Activity.
Claims 9-14 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components. For example, but for the recitation of generic computer components, claims 9-14 further define the trigger, the first responder's location and process to contact, making the judgement of the severity of the medical emergency event, and delivering medical advice. This is a further example of a user manually following rules or instructions (i.e. pattern parameters). But for the recitation of generic computer components, claims 12-14 further defines the automated triage nurse system. This is a further example of a user manually following rules or instructions.
 This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example, claim 8 recites "an automated triage nurse system" and “a cloud storage element”. The recited generic computer components are programmed to carry out the abstract idea. Claims 9-14 incorporate and reference these elements through dependency. Additionally, claims 12-13 recite the generic computer component "a database" and "a cloud storage element" and claim 14 recite the generic computer component "an audio system".
The written description discloses that the recited computer components encompass generic components including "For example, in one example implementation, the processor 225 of the automated triage nurse system 105 may be a part of the vehicle computer 110 or the vehicle collision detection system 111." (See Paragraph [0040]), "The cloud storage element 175 is typically configured to store a large amount of data in comparison to the smaller amount of storage available in the database 255." (See Paragraph [0038]) and "Such forms can include audible communications via an audio device in the vehicle (a loudspeaker, for example), a visual communication through a display screen (an onscreen image or video, for example), and a wireless signal transmitted to an audio device worn by the occupant of the vehicle (a phone earpiece, for example)." (See Paragraph [0011]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Additionally, recitations such as retrieving and storing data in memory merely link the abstract idea to a particular technological environment. The recitations of transmitting and receiving data amount to no more than insignificant, extra-solution, data gathering and display activities. Therefore, these recitations, considered both individually and as a combination, do not integrate the abstract idea into a practical application.
 Claims 8-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.").
Storing and retrieving data from memory has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Receiving and transmitting data over a network, such as recited in claims 8-9, 12, and 14, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), including through limiting database accessing (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).
Claims 15-20 recite the same functions as claims 8-14 but in system form. Therefore, these claims also recite abstract ideas that fall into the Certain Methods of Organizing Human
Activity grouping of abstract ideas into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (U.S. Patent Pre-Grant Publication No. 2009/0287191) in further view of Aarts et al. (U.S. Patent Pre-Grant Publication No. 2016/0217260).
As per independent claim 1, Ferren discloses a method comprising: receiving, by an automated triage nurse system in a vehicle, a trigger that is associated with a medical emergency event (See Paragraph [0077]: A process is utilized to receive information whether to warn an individual or otherwise transmit a notification to an interface and what conditions indicate an actionable health risk, which the Examiner is interpreting to encompass the claimed portion.); evaluating, by the automated triage nurse system, a severity of the medical emergency event (See Paragraph [0078]: Evaluation logic may be configured to rank conditions or otherwise combine data effectively from two or more subjects to generate or update filtering information, which the Examiner is interpreting the evaluation logic and the ranking of conditions to encompass the claimed portion.); and contacting, by the automated triage nurse system, a first responder, based on evaluating the severity of the medical emergency event and the treatment-related information and treatment-related strategies (See Paragraph [0087]: Notification logic may be configured to provide timely information or advice to one or more individuals in a subject's vicinity, which the Examiner is interpreting the individuals in the subject's vicinity to encompass a first responder based on evaluating the severity of the medical emergency event.).
While Ferren discloses the method as described above, Ferren may not explicitly teach accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element.
Aarts teaches a method for accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element (See Paragraph [0050]: The prioritizing unit has access to a patient database which may form a part of the system or may be a separate database, the patient database includes patient records (See Paragraph [0057]), which the Examiner is interpreting prioritizing unit has access to a patient database that can be a separate database to encompass accessing, by the automated triage nurse system, a database, wherein the database is cached or accessed by a cloud storage element and in Paragraph [0072] the prioritizing unit can categorize the patients in different states or categories of severity, which the Examiner is interpreting to encompass a database for treatment-related information and treatment-related strategies.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ferren to include accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element as taught by Aarts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferren with Aarts with the motivation of reducing the amount of human intervention in a triage system (See Background of the Invention of Aarts in Paragraph [0009]).
As per claim 2, Ferren/Aarts discloses the method of claim 1 as described above. Ferren further teaches wherein the trigger is provided to the automated triage nurse system by one of a vehicle collision detection system, an occupant of the vehicle, or an image capture device in the vehicle (See Paragraph [0081]: An embodiment provides a vehicle having one or more modules 251,252 of evaluation logic 250 configured as circuitry for causing one or more evaluations of local respiratory-status-indicative information 222, 223, 224 about a driver's or other occupant's weight-bearing body parts, which the Examiner is interpreting to encompass the trigger is provided to the automated triage nurse system by an occupant.).
As per claim 3, Ferren/Aarts discloses the method of claim 1 as described above. Ferren further teaches wherein the first responder is located outside the vehicle (See Paragraph [0452]: Alternatively or additionally, notifications can be sent to off-site caregivers and/or emergency health professionals to trigger appropriate telephonic or other follow-up.).
As per claim 4, Ferren/Aarts discloses the method of claim 1 as described above. Ferren may not explicitly teach wherein evaluating the severity of the medical emergency event comprises the automated triage nurse system issuing a set of questions to an occupant of the vehicle.
 Aarts teaches a method wherein evaluating the severity of the medical emergency event comprises the automated triage nurse system issuing a set of questions to an occupant of the vehicle (See Paragraph [0046]: The audio sensor may be used to capture responses of the patient to one or more questions, which response may be used in the assessment of the physical condition of the patient, which the Examiner is interpreting to encompass the claimed portion when combined with Ferren.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ferren to include evaluating the severity of the medical emergency event comprises the automated triage nurse system issuing a set of questions to an occupant of the vehicle as taught by Aarts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferren with Aarts with the motivation of reducing the amount of human intervention in a triage system (See Background of the Invention of Aarts in Paragraph [0009]).
 As per claim 5, Ferren/Aarts discloses the method of claims 1 and 4 as described above. Ferren further teaches wherein the first responder is contacted by the automated triage nurse system subject to one of receiving no response from the occupant of the vehicle or receiving a request for medical assistance from the occupant of the vehicle (See Paragraph [0451]: A response protocol reflecting the decision via a user interface and a context in which notification logic, additionally one or more attributes of the decisions after receiving an approval or similar decision indicator via the user interface, which the Examiner is interpreting to encompass receiving a request for medical assistance from the occupant of the vehicle.).
As per claim 6, Ferren/Aarts discloses the method of claims 1 and 4 as described above. Ferren further teaches issuing, by the automated triage nurse system, a medical advice to the occupant of the vehicle based on answers provided by the occupant of the vehicle (See Paragraph [0093]: Responsive logic may be configured to provide timely information or advice to others who may be near an at-risk vehicle occupant, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 7, Ferren/Aarts discloses the method of claims 1, 4, and 6 as described above. Ferren further teaches wherein the automated triage nurse system generates the medical advice by applying an artificial intelligence procedure (See Paragraph [0093]: One or more modules may use responsive logic may be configured to provide timely information or advice to others who may be near an at-risk vehicle occupant, which the Examiner is interpreting the responsive logic encompass an artificial intelligence procedure.).
Claim 19 mirrors claim 7 only within a different statutory category, and is rejected for the same reason as claim 7.
As per independent claim 8, Ferren discloses a method comprising: providing, by the automated triage nurse system, a medical advice to the occupant of the vehicle based on receiving a first type of response from the occupant of the vehicle and treatment-related information and treatment-related strategies stored in a cloud storage element (See Paragraph [0093]: Responsive logic may be configured to provide timely information or advice to others who may be near an at-risk vehicle occupant, which the Examiner is interpreting to encompass the claimed portion.); and contacting, by the automated triage nurse system, a first responder outside the vehicle, based on one of receiving a second type of response from the occupant of the vehicle or receiving no response from the occupant of the vehicle (See Paragraph [0087]: Notification logic may be configured to provide timely information or advice to one or more individuals in a subject's vicinity, which the Examiner is interpreting the individuals in the subject's vicinity to encompass the claimed portion when receiving no response from the occupant of the vehicle.).
 While Ferren discloses the method as described above, Ferren may not explicitly teach issuing, by an automated triage nurse system, a set of questions to evaluate a severity of a medical emergency event associated with an occupant of a vehicle.
Aarts teaches a method for issuing, by an automated triage nurse system, a set of questions to evaluate a severity of a medical emergency event associated with an occupant of a vehicle (See Paragraph [0046]: The audio sensor may be used to capture responses of the patient to one or more questions, which response may be used in the assessment of the physical condition of the patient, which the Examiner is interpreting to encompass the claimed portion when combined with Ferren.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ferren to include issuing, by an automated triage nurse system, a set of questions to evaluate a severity of a medical emergency event associated with an occupant of a vehicle as taught by Aarts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferren with Aarts with the motivation of reducing the amount of human intervention in a triage system (See Background of the Invention of Aarts in Paragraph [0009]).
Claim 15 mirrors claim 8 only within a different statutory category, and is rejected for the same reason as claim 8. The addition of the automated triage nurse system comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to at least is encompassed by Ferren in Ferren in Paragraph [0072]: A typical image processing system may generally include one or more of a system unit housing, a video display device, memory Such as Volatile or non-volatile memory, processors such as microprocessors or digital signal processors, computational entities such as operating systems, drivers, applications programs, one or more interaction devices (e.g., a touch pad, a touchscreen, an antenna, etc.), control systems including feedback loops and control motors (e.g., feedback for sensing lens position and/or velocity; control motors for mov ing/distorting lenses to give desired focuses).
As per claim 9, Ferren/Aarts discloses the method of claim 8 as described above. Ferren further teaches receiving, by the automated triage nurse system in the vehicle, a trigger indicative of the medical emergency event (See Paragraph [0077]: A process is utilized to receive information whether to warn an individual or otherwise transmit a notification to an interface and what conditions indicate an actionable health risk, which the Examiner is interpreting to encompass the claimed portion.); and providing, by the automated triage nurse system, to the first responder, information pertaining to the medical emergency event (See Paragraph [0093]: Responsive logic may be configured to provide timely information or advice to others who may be near an at-risk vehicle occupant, which the Examiner is interpreting to encompass the claimed portion.).
Claim 17 mirrors claim 9 only within a different statutory category, and is rejected for the same reason as claim 9.
As per claim 10, Ferren/Aarts discloses the method of claims 8-9 as described above. Ferren further teaches wherein the first responder is one of traveling towards the vehicle, is in the vehicle or is located in a medical facility (See Paragraph [0452]: Alternatively or additionally, notifications can be sent to off-site caregivers and/or emergency health professionals to trigger appropriate telephonic or other follow-up.).
As per claim 11, Ferren/Aarts discloses the method of claim 8 as described above. Ferren further teaches wherein the medical emergency event is caused by a vehicular accident or a medical trauma suffered by the occupant of the vehicle (See Paragraph [0089]: Detection logic is able to evaluate incoming signals indicating the status of an occupant's body parts and health status of one or more occupants can be identified, which the Examiner is interpreting to encompass a medical trauma suffered by the occupant of the vehicle.).
As per claim 12, Ferren/Aarts discloses the method of claim 8 as described above. Ferren may not explicitly teach wherein evaluating the severity of the medical emergency event comprises the automated triage nurse system accessing a database.
Aarts teaches a method wherein evaluating the severity of the medical emergency event comprises the automated triage nurse system accessing a database (See Paragraph [0050]: The prioritizing unit has access to a patient database that comprises the medical histories of patients previously treated in the medical facility or an affiliated medical facility sharing the database, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ferren to include evaluating the severity of the medical emergency event comprises the automated triage nurse system accessing a database as taught by Aarts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferren with Aarts with the motivation of reducing the amount of human intervention in a triage system (See Background of the Invention of Aarts in Paragraph [0009]).
As per claim 13, Ferren/Aarts discloses the method of claims 8 and 12 as described above. Ferren may not explicitly teach wherein the database is located in one of the vehicle or in a cloud storage element outside the vehicle.
Aarts teaches a method wherein the database is located in one of the vehicle or in a cloud storage element outside the vehicle (See Paragraph [0050]: The prioritizing unit has access to a patient database that comprises the medical histories of patients previously treated in the medical facility or an affiliated medical facility sharing the database, which the Examiner is interpreting the affiliated medical facility sharing the database to encompass a cloud storage element outside the vehicle.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ferren to include the database is located in one of the vehicle or in a cloud storage element outside the vehicle as taught by Aarts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferren with Aarts with the motivation of reducing the amount of human intervention in a triage system (See Background of the Invention of Aarts in Paragraph [0009]).
As per claim 14, Ferren/Aarts discloses the method of claim 8 as described above. Ferren may not explicitly teach wherein the set of questions are medical diagnosis questions that are transmitted by the automated triage nurse system through an audio system in the vehicle.
Aarts teaches a method wherein the set of questions are medical diagnosis questions that are transmitted by the automated triage nurse system through an audio system in the vehicle (See Paragraph [0046]: The audio sensor may be used to capture responses of the patient to one or more questions, which response may be used in the assessment of the physical condition of the patient, which the Examiner is interpreting to encompass the claimed portion when combined with Ferren.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ferren to include the set of questions are medical diagnosis questions that are transmitted by the automated triage nurse system through an audio system in the vehicle as taught by Aarts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferren with Aarts with the motivation of reducing the amount of human intervention in a triage system (See Background of the Invention of Aarts in Paragraph [0009]).
Claim 16 mirrors claim 14 only within a different statutory category, and is rejected for the same reason as claim 16.
As per claim 18, Ferren/Aarts discloses the system of claim 15 as described above. Ferren further teaches wherein the trigger is provided to the automated triage nurse system by one of a vehicle collision detection system, an occupant of the vehicle, or an image capture device in the vehicle (See Paragraph [0081]: An embodiment provides a vehicle having one or more modules 251,252 of evaluation logic 250 configured as circuitry for causing one or more evaluations of local respiratory-status-indicative information 222, 223, 224 about a driver's or other occupant's weight-bearing body parts, which the Examiner is interpreting to encompass the trigger is provided to the automated triage nurse system by an occupant.).
As per claim 20, Ferren/Aarts discloses the system of claim 15 as described above. Ferren may not explicitly teach wherein the first type of response from the occupant of the vehicle indicates a first level of severity and the second type of response from the occupant of the vehicle indicates a second level of severity that is greater than the first level of severity.
Aarts teaches a system wherein the first type of response from the occupant of the vehicle indicates a first level of severity and the second type of response from the occupant of the vehicle indicates a second level of severity that is greater than the first level of severity (See Paragraph [0052]: The severity index model having different levels of severity of condition, such that the medical professionals may select individual patients for treatment from the appropriate severity level, e.g., the highest severity level to which at least one patient is assigned by the prioritizing unit, which the Examiner is interpreting the severity index model to encompass the claimed portion as the occupant can update the severity to increase the prioritization.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ferren to include the first type of response from the occupant of the vehicle indicates a first level of severity and the second type of response from the occupant of the vehicle indicates a second level of severity that is greater than the first level of severity as taught by Aarts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferren with Aarts with the motivation of reducing the amount of human intervention in a triage system (See Background of the Invention of Aarts in Paragraph [0009]).

Response to Arguments
In the Remarks filed on August 24, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the 35 U.S.C. 102 rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) amended independent claim 1 recites in part "accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element". Independent claims 8 and 15 are similarly amended. The Federal Circuit's TecSEC "directed to" inquiry asks "whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies an abstract idea for which computers are invoked merely as a tool." Like the claims in TecSEC, amended independent claim 1 improves computer functionality by evaluating the severity of a medical emergency, accessing a database for treatment-related information and treatment­ related strategies, and contacting a first responder. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities. Applicant submits that "accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element" meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible; (2) Ferren does not disclose the amended claimed portions of accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element or that medical advice is additionally based on treatment-related information and treatment-related strategies stored in a cloud storage element. Ferren does not disclose a cloud storage element; and (3) Ferren when combined with Aarts does not disclose the amended claimed portions of accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element or that medical advice is additionally based on treatment-related information and treatment-related strategies stored in a cloud storage element as Aarts only describes accessing a database of patient histories. See Aarts at para. [0050]. In contrast, Applicant's claimed invention involves accessing a database with treatment-related information and treatment-related strategies. Applicant's disclosed methods and systems include both a cached database and a cloud storage element which can access a larger database via the cloud. Importantly, the cloud database can be updated continuously to include the latest information. Advantageously, the cached database provides a useful fallback, for example if the triage nurse system is unable to communicate with the cloud storage element for various reasons, such as lack of cellar capacity in a rural area. This is neither disclosed nor contemplated by Aarts. Accordingly, Aarts, alone or in combination with Ferren, cannot render Applicant's claims unpatentable.
In response to argument (1), the Examiner does not acknowledge that the newly amended independent claims 1, 8, and 15 do not recite an improvement for computer functionality. The newly amended claimed portions recite  "accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element" as this is an abstract idea that can be manually accomplished and utilizes the generic computer components of “automated triage nurse system” and “a cloud storage element”. The Examiner does not acknowledge that the newly amended claimed portion does meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner acknowledges that Ferren does not disclose the amended claimed portions of accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element or that medical advice is additionally based on treatment-related information and treatment-related strategies stored in a cloud storage element. The 35 U.S.C. 102 rejection(s) have been withdrawn. 
In response to argument (3), the Examiner does not acknowledge that Ferren when combined with Aarts does not disclose the amended claimed portions of accessing, by the automated triage nurse system, a database for treatment-related information and treatment-related strategies, wherein the database is cached or accessed by a cloud storage element or that medical advice is additionally based on treatment-related information and treatment-related strategies stored in a cloud storage element as Aarts only describes accessing a database of patient histories. As rejected above, the combination of Ferren and Aarts does encompass the newly amended claimed portion as Aarts discloses in Paragraph [0050] that the prioritizing unit has access to a patient database which may form a part of the system or may be a separate database, the patient database includes patient records (See Paragraph [0057]), the patient records would possess patient medical information. The 35 U.S.C. 103 rejection(s) stand.
Conclusion
61.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devesa (U.S. Patent Pre-Grant Publication No. 2020/0211709), describes a system for providing medical advice to a user in real time based on medical triage conversation and the system creates a health profile of the user based on past records and data entered by the user. Fogelberg et al. (U.S. Patent Pre-Grant Publication No. 2018/0101655), describes a plurality of input sources operable to acquire patient-specific information corresponding to a condition of a patient, and Haghparast-Bidgoli ("Road Traffic Injuries in the Context of Rapid Motorization­ Studies on Access, Provision and Utilization of Trauma Care in Iran"), describes factors influencing access, provision and utilization of trauma care for road traffic injuries.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626